                   Case 2:90-cv-00520-KJM-DB Document 6511 Filed 03/19/20 Page 1 of 10


               1 DONALD SPECTER – 083925                        MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                           JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                      ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                              THOMAS NOLAN – 169692
               3 1917 Fifth Street                              LISA ELLS – 243657
                 Berkeley, California 94710-1916                JENNY S. YELIN – 273601
               4 Telephone: (510) 280-2621                      MICHAEL S. NUNEZ – 280535
                                                                JESSICA WINTER – 294237
               5 CLAUDIA CENTER – 158255                        MARC J. SHINN-KRANTZ – 312968
                 AMERICAN CIVIL LIBERTIES UNION                 CARA E. TRAPANI – 313411
               6 FOUNDATION DISABILITY RIGHTS                   ALEXANDER GOURSE – 321631
                 PROGRAM                                        ROSEN BIEN
               7 39 Drumm Street                                GALVAN & GRUNFELD LLP
                 San Francisco, California 94111-4805           101 Mission Street, Sixth Floor
               8 Telephone: (415) 343-0762                      San Francisco, California 94105-1738
                                                                Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                                 UNITED STATES DISTRICT COURT
              12                                 EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                         Case No. 2:90-CV-00520-KJM-DB
              15                   Plaintiffs,                  NOTICE OF NEW CCHCS/CDCR
                                                                MEDICAL OPERATIONS
              16          v.                                    PROCEDURES RELATED TO
                                                                COVID-19 PANDEMIC
              17 GAVIN NEWSOM, et al.,
                                                                Judge: Hon. Kimberly J. Mueller
              18                   Defendants.
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                               NOTICE OF NEW CCHCS/CDCR MEDICAL OPERATIONS PROCEDURES RELATED TO
[3514804.1]                                             COVID-19 PANDEMIC
                   Case 2:90-cv-00520-KJM-DB Document 6511 Filed 03/19/20 Page 2 of 10


               1         Plaintiffs provide herein the Court with a CCHCS memo, dated March 18, 2020,
               2 titled “COVID 19 Pandemic - Medical Operations,” attached hereto as Exhibit A.
               3         In its March 17, 2020 Order regarding the March 20, 2020 quarterly status
               4 conference, ECF No. 6509, the Court directed the parties to provide an update on the
               5 coronavirus and its impact on various aspects of the case. See Order, ECF No. 6509 at 1-2
               6 (Mar. 17, 2020). The Covid 19 Pandemic – Medical Operations memo describes measures
               7 CDCR is taking in light of the Covid 19 Pandemic. The memo also acknowledges that
               8 class members who require a higher level of medical care “to prevent or reduce the risk of
               9 morbidity or mortality” will continue to be transferred to outside hospitals to receive that
              10 care. See Ex. A at 3. By contrast, according to a March 16, 2020 DSH directive, attached
              11 hereto as Exhibit B, class members who require a higher level of mental health treatment
              12 to prevent or reduce the risk of morbidity or mortality will no longer have access to DSH’s
              13 inpatient psychiatric hospitals for at least the next 30 days. See Ex. B at 1.
              14         The Covid 19 Pandemic Medical Operations Memorandum raises important
              15 questions as to the apparent lack of any similar plan for the provision of mental health care
              16 for Coleman class members, including as to the following questions:
              17         1.      If a Coleman class member requires “isolation” under the CCHCS directive,
              18                 where will the patient be housed, what mental health treatment will be
              19                 provided, and how will it be provided?
              20         2.      If a Coleman class member requires “quarantine” under the CCHCS
              21                 directive, where will the patient be quarantined, what mental health treatment
              22                 will be provided, and how will it be provided?
              23         3.      Have group treatment and activities for Coleman class members been
              24                 suspended? If so, what alternative therapies, treatment, activities, and
              25                 programming are being provided and by whom?
              26         4.      Coleman class members in segregation units are required to receive a certain
              27                 minimum number of out of cell hours for treatment and yard. Are those
              28                 requirements being met in the LTRH, STRH, PSU, and EOP-ASU Hubs
                                                                1
                              NOTICE OF NEW CCHCS/CDCR MEDICAL OPERATIONS PROCEDURES RELATED TO
[3514804.1]                                            COVID-19 PANDEMIC
                   Case 2:90-cv-00520-KJM-DB Document 6511 Filed 03/19/20 Page 3 of 10


               1                 units, given the restriction on group activities? If not, what additional
               2                 therapies, treatments, activities, and programming are being provided to help
               3                 class members cope in these dangerous solitary confinement units?
               4         5.      What is the plan for providing Coleman class members in low security ICF
               5                 units with inpatient level of care? Where will the care be provided and who
               6                 will provide it?
               7         6.      Have changes been made to the frequency of distribution of psychiatric
               8                 medications to once or twice a day? Did CDCR Psychiatric leadership
               9                 approve of the changes?
              10         Plaintiffs’ counsel was not consulted about the DSH policy in advance of its
              11 implementation. Nor has plaintiffs’ counsel been consulted about any other changes to
              12 Coleman policies and procedures deemed necessary to address the Covid 19 Pandemic.
              13         CDCR’s ability to manage the challenges of the Covid 19 Pandemic for the health
              14 and safety of CDCR prisoners, staff, and the public is severely limited by the extreme level
              15 of overcrowding of Coleman class members in the system. The shortages of clinical and
              16 custody staff, as well as of treatment space and specialized beds, leave little or no margin
              17 to address this crisis. Whatever plan Defendants do develop for the Coleman class must
              18 include a rapid and major reduction in the number of prisoners requiring mental health
              19 services through various methods available to Defendants in this emergency.
              20
              21 DATED: March 19, 2020                     Respectfully submitted,
              22                                           ROSEN BIEN GALVAN & GRUNFELD LLP
              23
                                                           By: /s/ Michael W. Bien
              24                                               Michael W. Bien
              25
                                                           Attorneys for Plaintiffs
              26
              27
              28
                                                                  2
                              NOTICE OF NEW CCHCS/CDCR MEDICAL OPERATIONS PROCEDURES RELATED TO
[3514804.1]                                            COVID-19 PANDEMIC
Case 2:90-cv-00520-KJM-DB Document 6511 Filed 03/19/20 Page 4 of 10




                     Exhibit A
       Case 2:90-cv-00520-KJM-DB Document 6511 Filed 03/19/20 Page 5 of 10



 t!                 HEAHH CARE SERVICES

 MEMORANDUM
 Date:         March t8,2O2O

 To:           Ch ief Executive Officers
               Chief Medical Executives
               Chief Nurse Executives
               Pharmacist In Charge
               Chief Su pport Executives
               Chief of Mental Health
               Chief Dentists
 From:         Steven Tharratt, MD, Director (originol signed byl
               Health Care Operations
 Subject:      COVID 19 Pandemic    -   Medical Operations


In response to the current coronavirus disease 2019 (COVID-I9) pandemic, and out of an
abundance of caution, California Correctional Health Care Services (CCHCS) is taking necessary
precautions in an effort to reduce exposure to both patients and staff. This memorandum
provides guidance on patient screening, isolation, quarantine, social distancing, and essential
health care services.

Screening on Entry into the Prison
lmmediately upon entry, all inmates must be screened for symptoms of influenza-like illness (lLl)
including COVID-19. The inmate populations that must be screened include, but are not limited
to, inmates entering via reception centers, receiving and release locations, fire camps, and
returning from court, a higher level of care, or an offsite specialty appointment. The screening
shall include:

    t.   Asking the following questions.
         a.  Do you have a cough?
         b. Do you have a fever?
         c.  Do you have difficulty breathing?
   2.    Measuring the patient's temperature.

Based on the outcome of the screening questions, temperature reading, and the nurse's clinical
judgement, individuals shall be placed into either isolation or quarantine.

   fsolation: Patients who answer "yes" to one or more of the screening questions and/or have
   a temperature above 100.4 must be isolated.



                                                                                     P.O. Sox 588500
HEALTH CARE SERVICES                                                             Elk Grove, CA 95758
       Case 2:90-cv-00520-KJM-DB Document 6511 Filed 03/19/20 Page 6 of 10
 MEMORANDUM                                                                                Page 2 of 4


    Quarantine: Patients who answer "no" to all of the screening questions must be quarantined
    for a period of 14 days.

Screening within the Institution
Patients with lLl symptoms including possible COVID-1g should be screened in a manner that
minimizes exposures to others. Strategies to be considered include, but are not limited to,
screening primarily in the housing unit clinics, separate "lLl-only" clinics, spaces made available
by modified programming or, if needed, the triage and treatment area (TIA). patients with lll
symptoms shall be isolated. Individuals exposed to patients with lll symptoms should be
quarantined.

Social Distancing
Social distancing strategies should be implemented as much as possible for all individuals;
however, it is imperative social distancing be enforced for the most vulnerable patients including,
but not limited to, hi          hieh ri               and a
iudgement.

Provide information to all individuals about why their movements may be restricted to a greater
degree than others (e.9., older adults and those with serious health conditions), and consider the
implications of potential stigma and social isolation. Vulnerable populations should not be
cohorted together. Cohorting of this population is not recommended as these patients are more
susceptible to contracting and rapidly spreading the disease to other high-risk patients and are
at high risk for developing serious complications or death related to the disease. For the most
vulnerable patients delivery of meals and medications to the cell front should be considered if
feasible.

General strategies for all individuals regardless of clinical risk will need to be tailored to the
available space in the facility and the needs of the population and staff. While not all strategies
will be feasible in all facilities, examples include:

   o    Maintaining a distance of six feet between individuals.
   o    Not congregating in groups of 10 or more individuals.
   o    Reassigning bunks   to provide more space between individuals.
   o    Suspending group programs where participants are likely to be in close contact.
   a    Rearranging scheduled movements to minimize mixing of individuals from different
        housing areas.
   a    Suspending housing assignment changes unless necessary for health and safety.
   a    Providing meals inside the housing unit.
   a    Restricting recreation yard usage to a single housing unit per yard, where feasible.
      Case 2:90-cv-00520-KJM-DB Document 6511 Filed 03/19/20 Page 7 of 10
 MEMORANDUM                                                                                    Page 3 of 4


 Essential Health Care Services
Hospital and Emergencv Department Services
Hospital send outs should be limited to only those patients who require a higher level of care to
prevent or reduce the risk of morbidity and mortality. Patients presenting with lLl symptoms that
are manageable within our system capabilities should remain in our care. Symptomatic but
stable patients should NOT be sent to emergency departments or community hospitals.

Specialtv Services
Effective immediately, allelective procedures/surgeries shall be postponed, as well as onsite and
non-essential offsite specialty medical appointments, until further notice. Use discretion in
keeping only appointments that are absolutely necessary and consider telemedicine as an option
as well. Examples of necessary specialty appointments include, but are not limited to, face-to-
face oncology care for pre-chemotherapy planning, diagnostic colonoscopies for positive
screening, and symptomatic patients that cannot wait several weeks for further evaluation and
treatment. Patients who require frequent appointments outside the prison (such daily chemo or
radiation therapy or transports to an offsite NTP) may require special housing accommodations
and should wear a surgical mask if possible.

Primarv Care Services
Health Care 7362 requests that require a face-to face encounter should be conducted in ways
that minimize patient movement and exposure to others within the facility. lf possible, during
regular business hours, primary care teams should consider triaging patients complaining of lLl
symptoms at cell front using appropriate Personal Protective Equipment (PPE). After regular
business hours, 7362 screening for patients with lLl or COVID-19 symptoms shall be done at cell-
front by a nurse. Transport to TTA shall be reserved for patients needing urgent or emergent
care. Whenever patients with lLl symptoms must be transported outside their cell, the patient
shall wear a surgical mask.

Non-essential primary care appointments with providers such as preventive health screenings,
routine health care7362 referrals, some chronic care visits, and other appointments that do not
pose a risk of harm if delayed several weeks should be postponed.

Medications
Medications need to be converted to "Keep on Person" (KOP) where possible. lf medications
must be prescribed Nurse Administered or Direct Observation Therapy (NA/DOT), the regiment
should be prescribed once or twice daily if possible. In addition to administering medications cell
front or bedside for the most vulnerable patients, institutions should consider other situations
where cell front medications can be given depending on staffing in order to reduce movement
and the congregation of more than ten persons that does not allow social distancing.

The health and safety of all individuals within the institutions is a top priority. We believe taking
these steps now is in the best interest of all. Please work together at the institution to
operationalize the guidance provided above.



                                                                                         P.O. Box 588500
HEALTH CARE SERVICES                                                                 Elk Grove, CA 95758
    Case 2:90-cv-00520-KJM-DB Document 6511 Filed 03/19/20 Page 8 of 10
MEMORANDUM                                                                             Page 4 of 4


Cc: Renee Kanan, MD, MPH, Chief Quality Officer, Deputy Director   of Medical Services
   Barbara Barney-Knox, Deputy Director of Nursing (A), Statewide Chief Nurse Executive
   Joseph Bick, MD, Director (A), Division of Health Care Services
   Regional Health Care Executives
   Regional Chief Nurse Executives
   Regional Deputy Medical Executives
   Deputy Directors




                                                                                 P.O. Box 588500
                                                                             Elk Grove, CA 95758
Case 2:90-cv-00520-KJM-DB Document 6511 Filed 03/19/20 Page 9 of 10




                     Exhibit B
Case 2:90-cv-00520-KJM-DB Document 6511 Filed 03/19/20 Page 10 of 10
